Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 11/30/2020 has been entered, considered, and an action on the merits follows.
Response to Arguments
Previous rejection of claims 22-24 under 35 USC 112(b) have been withdrawn due to the amended claims.
Applicant’s arguments filed 11/30/2020, with respect to the rejections of claim 1 under 35 USC 102(a)(1) have been considered and are persuasive due to claim 1 being amended to include claim 14. Therefore the rejections have been withdrawn.
Applicant's arguments filed 11/30/2020, with respect to the rejection of Claim 14 under 35 USC 103 have been fully considered but they are not persuasive. Applicant argues “Andre (US 4,838,317) described the use of an outer protective coating 68, shown in Andre Fig 19. With respect to the strength of coating 68, Andre stated that caps disposed over the protruding ribs should provide excellent protection for the relatively fragile coating 68…a person of ordinary skill in the art would have understood that Andre’s outer protective coating 68 would be damaged by welding metal together”. However, Fig 19 is a further embodiment of Fig 18. Fig 19 illustrates the use of interior liner and outer coating (68) which could be extruded onto the pipe (Col 11, Lines 29-34). In contrast, Figs 18 and 21 show an embodiment with no interior liner or .
Further, the applicant argues “filler material 104 such as polyurethane foam for protection against corrosion and the provision of a watertight seal…Accordingly, Andre already provided a solution to improving and reinforcing the connection between the two materials”. However, while the material 104 does provide a water tight seal and protects against corrosion, there is no mention of reinforcing the connection between the two materials. Welding the connection between cap 94 and flange 92 at the lower portion of 96, as taught by Tokita (US 2018/0009050 A1) (Fig 1) provides the benefit of securing and reinforcing the connection between the two materials (See Mod Fig 18 below) which is not already provided by the filler material that only creates a water tight seal and prevents corrosion.

    PNG
    media_image1.png
    229
    385
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andre et al (hereinafter “Andre”) (US 4,838,317) in view of Tokita et al (hereinafter “Tokita”) (US 2018/0009050 A1).
Regarding Claim 1, Andre discloses a method of forming a tubular structure (Fig 20), the method comprising: positioning a first edge region of a first material (11) and a second edge region of the first material adjacent to one another to form a first spiral (Mod Fig 18 below) (Fig 20 shows a first spiral formed by 11); moving a second material (94) onto the first material (11) to form a second spiral (formed by 94) as the first spiral 

    PNG
    media_image2.png
    324
    617
    media_image2.png
    Greyscale

	While Andre discloses joining the second material (94) that is bent and joined to the first material (11) (Fig 20), Andre does not disclose welding the second material to the first material.
However, in the same field of endeavor, Tokita teaches bending a second material (9) (Fig 7b) and joining the second material (9) to a first material (3) via welding (Fig 1) for the purpose of reinforcing the connection between the two materials (¶11, Lines 1-6). 

Regarding Claim 2, Andre further discloses the first edge region of the first material (11) and the second edge region of the first material (11) are positioned adjacent to one another (Mod Fig 18 below) to form the first spiral substantially continuously as the tubular structure is being formed (Figs 20-21) (Col 11, Lines 15-19).

    PNG
    media_image2.png
    324
    617
    media_image2.png
    Greyscale

Regarding Claim 3, Andre further discloses the second material (94) is moved onto the first material (11) substantially continuously as the tubular structure is being formed (Figs 20-21) (Col 11, Lines 15-19).
Regarding Claim 4
Regarding Claim 5, Andre further discloses the first edge region of the first material (11) is joined to the second edge region of the first material (11) along the first spiral (formed by 11) at a first rate substantially equal to a second rate at which the second material (94) is joined to the first material (11) along the second spiral (formed by 94) (Mod Fig 18 above) (Fig 20 shows both spirals being formed at the same time and therefore the same rate) (Col 11, Lines 15-19).
Regarding Claim 6, Andre further discloses along at least a portion of the second spiral (formed by 94), the second material (94) is joined to the first material (11) as the first edge region of the first material (11) is joined to the second edge region of the first material (11) along the first spiral (Mod Fig 18 below shows the first edge region and second edge region joined by 94).

    PNG
    media_image2.png
    324
    617
    media_image2.png
    Greyscale

Regarding Claim 7
Regarding Claim 8, Andre further discloses wherein joining the second material (94) to the first material (11) includes joining the second material (94) to an outer surface of the substantially cylindrical shape (Fig 20).
Regarding Claim 9, Andre further discloses the first spiral (formed by 11) and the second spiral (formed by 94) each have substantially the same pitch (Col 11, Lines 15-19) (Fig 20 shows the first and second spirals have the same pitch).
Regarding Claim 11, Andre further discloses the second spiral (formed by 94) is at a substantially fixed distance from the first spiral (formed by 11) (Mod Fig 18 above shows left side portion the second material 94 at a fixed distance from the first spiral where the first and second edge regions meet).
Regarding Claim 16, Andre further discloses the second material (94) is elongate and moving the second material (94) onto the first material (11) includes positioning an elongate dimension of the second material (94) in contact with the first material (Fig 18 shows inside portion of 94 in contact with 11).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andre and Tokita as applied to claim 1 above, and further in view of Habdas (US 3,240,042).
Regarding Claim 18, Andre further discloses positioning the first edge region of the first material (11) and the second edge region of the first material (11) adjacent to one another (Mod Fig 18 below) includes moving the first material through a first flanging device (90) (Col 11, Lines 10-15). 

    PNG
    media_image2.png
    324
    617
    media_image2.png
    Greyscale

While Andre discloses the flanging device (90) creates flanges on the edges of the first material (11), Andre does not disclose the structure of the flanging device comprises forming rollers.
However, in the same field of endeavor, Habdas teaches of similarly helically forming a tube (Fig 1) in which a material (20) is first passed through a flanging device (21) comprised of forming rollers (22, 24, 27, 28) for the purpose of creating flanges on edges of the material (Col 2, Lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, that the flanging device of Andre would comprise forming rollers, as taught by Habdas, in order to create flanges on the edges of the first material (Habdas: Col 2, Lines 25-29).
Regarding Claim 19, Andre further discloses moving the second material (94) onto the first material (11) to form the second spiral includes moving the second material through a guide (98).  
Claims 1, 10, 15 and 18-25 rejected under 35 U.S.C. 103 as being unpatentable over Stolp et al (hereinafter “Stolp”) (US 817,938) in view of Wickman (US 2019/0070650 A1) and Carlson (US 5,637,168).
Regarding Claim 1, Stolp discloses a method of forming a tubular structure (Figs 1-2), the method comprising: providing an apparent seamless tube (G); moving a fin material (B) onto the tube to form a fin spiral (Fig 2); joining the fin material (B) to the tube (G) along the fin spiral, wherein the tube and the fin material are each formed of metal (Lines 9-14), joining the fin material (B) to the tube (G) along the fin spiral includes welding the fin material (B) to the tube (G) (Lines 38-43), a first surface (bottom) of the fin material (B) in contact with the tube has a first area, and a second surface (side) of the fin material (B) extending in a direction away from the tube (G) has a second area greater than the first area (Fig 1 shows the side surface of B with a larger area than the bottom surface shown in Fig 2 and extending away from the tube).
While Stolp’s tubular structure appears provided with a seamless tube, Stolp does not teach forming the tube by positioning a first edge region of a tube material and a second edge region of the tube material adjacent to one another to form a tube spiral; joining the first edge region of the tube material to the second edge region of the tube material along the tube spiral.
However, in the same field of endeavor, Wickman teaches of helically forming a tube (1) by positioning a first edge region (6) of a tube material and a second edge region (7) of the tube material adjacent to one another to form a spiral (Fig 4); joining the first edge region of the tube material to the second edge region of the tube material along the spiral (Fig 4). The benefit of forming the tube helically, instead of other forming methods, is that it saves manufacturing costs (¶5, Lines 9-13).

Further, the combination of Stolp and Wickman does not teach moving the fin material (Stolp: B) onto the tube material (Wickman: 1) to form the fin spiral as the tube spiral is being formed (Wickman: Fig 1).
However, in the same field of endeavor, Carlson teaches of helically forming a tubular structure (18) by moving a second material (32) onto a tube material (22) to form a second spiral (formed by 32) as a first spiral (formed by 22) of the tube material (22) is also being formed. The benefit of having these two spirals formed simultaneously is reduction in production time by combining steps. 
  Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use the known technique of forming a tubular structure, comprising two materials, by simultaneously forming the two materials helically, as taught by Carlson, in order to improve the combination’s method of forming a tubular structure, by reducing production time and combining steps of helically forming both tube and fin materials (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). 
Regarding Claim 10, the combination further teaches an average pitch of the second spiral (Stolp: B) is substantially equal to a pitch of the first spiral (Wickman: Fig 4) (Carlson: Fig 1 shows the first and second spirals being formed together and having the same pitch).
The combination does not teach the pitch of the second spiral varies.
However, one of ordinary skill in the art would understand a slight variance in pitch would occur when creating two spiral formations simultaneously. 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, that the second spiral (Stolp: B) of the combination would have a slight variance in pitch, given the simultaneous construction with the first spiral (Wickman: Fig 4).
Regarding Claim 15, Wickman further teaches joining the first edge region (6) of the first material (3) to the second edge region (7) of the first material (3) along the first spiral includes welPage 4 of 11EFS-WebPATENTSUSSN 15/862,909CONI-0014-PO1ding (8) the first edge region of the first material (3) to the second edge region of the first material (Fig 4) (¶112, Lines 1-7).
Regarding Claim 18, Wickman further teaches positioning the first edge region (6) of the first material (3) and the second edge (7) region of the first material (3) adjacent one another includes moving the first material (3) through a first forming roll (5) (¶111, Lines 1-2).
Regarding Claim 19
Regarding Claim 20, Stolp further discloses moving the fin material (B) onto the tube (G) further includes directing the fin material (B) through a second forming roll (D), the second forming roll (D) moving the fin material (B) toward the guide (E).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Regarding Claim 21, Stolp further discloses the fin material (B) has a first edge (bottom) and a second edge (top), the first edge (bottom) is opposite the second edge (top), and moving the fin material (B) onto the tube (G) includes bending the first edge (bottom) of the fin material (B) to match a radius of curvature of the tube (G) along the fin spiral (formed by B). 
Regarding Claim 22, Stolp further discloses the first edge (bottom) of the fin material (B) has a first corrugated pattern (formed by rollers D) prior to moving the fin material (B) onto the tube (G).
Regarding Claim 23, Stolp further discloses the second edge (top) of the fin material (B) has a second corrugated pattern (formed by rollers D) prior to moving the fin material (B) onto the tube (G) (Note, rollers D create corrugations along the entire width of the fin material and therefore both first and second edges have a corrugated pattern).
Regarding Claim 24, Stolp further discloses the first corrugated pattern (pattern at bottom edge) and the second corrugated pattern (pattern at top edge) are substantially the same prior to moving the fin material (B) onto the tube (G) to form the fin spiral (Lines 19-24), and bending the first edge (bottom) of the fin material (B) to match the radius of curvature of the tube along the fin spiral includes changing the first 
Regarding Claim 25, Stolp further discloses the first edge (bottom) and the second edge (top) of the fin material (B) are each non-corrugated prior to moving the fin material (B) onto the tube (G) to form the fin spiral (fin material B is non-corrugated before rollers D), and bending the first edge (bottom) of the fin material (B) to match the radius of curvature of the tube along the fin spiral includes forming a first corrugated pattern (pattern at bottom edge) along the first edge (bottom) of the fin material (B).
Claims 1, 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP 59113923 A) in view of Wickman (US 2019/0070650 A1) and Carlson (US 5,637,168).
Regarding Claim 1, Ohashi discloses a method of forming a tubular structure (Fig 1), the method comprising: providing an apparent seamless tube (1); moving a fin material (2) onto the tube to form a fin spiral (Fig 1); joining the fin material (2) to the tube (2) along the fin spiral, wherein the tube and the fin material are each formed of metal (Lines 16-19), joining the fin material (2) to the tube (1) along the fin spiral includes welding the fin material (2) to the tube (1) (Lines 16-19), a first surface (bottom) of the fin material (2) in contact with the tube has a first area, and a second surface (side) of the fin material (2) extending in a direction away from the tube (1) has a second area greater than the first area (Fig 1 shows the side surface of 2 with a larger area than the bottom surface and extending away from the tube).

However, in the same field of endeavor, Wickman teaches of helically forming a tube (1) by positioning a first edge region (6) of a tube material and a second edge region (7) of the tube material adjacent to one another to form a spiral (Fig 4); joining the first edge region of the tube material to the second edge region of the tube material along the spiral (Fig 4). The benefit of forming the tube helically, instead of other forming methods, is that it saves manufacturing costs (¶5, Lines 9-13).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use the known technique of helically forming a tube, as taught by Wickman, which appears to be similar to the seamless tube of Ohashi. Helically forming the tube would improve the tube of Ohashi by saving manufacturing costs (Wickman: ¶5, Lines 9-13) (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Further, the combination of Ohashi and Wickman does not teach moving the fin material (Ohashi: 2) onto the tube material (Wickman: 1) to form the fin spiral as the tube spiral is being formed (Wickman: Fig 1).
However, in the same field of endeavor, Carlson teaches of helically forming a tubular structure (18) by moving a second material (32) onto a tube material (22) to 
 Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use the known technique of forming a tubular structure, comprising two materials, by simultaneously forming the two materials helically, as taught by Carlson, in order to improve the combination’s method of forming a tubular structure, by reducing production time and combining steps of helically forming both tube and fin materials (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding Claim 21, Ohashi further discloses the fin material (2) has a first edge (bottom) and a second edge (top), the first edge (bottom) is opposite the second edge (top), and moving the fin material (2) onto the tube (1) includes bending the first edge (bottom) of the fin material (2) to match a radius of curvature of the tube (1) along the fin spiral (formed by 2).
Regarding Claim 25
Regarding Claim 26, Ohashi further discloses the second edge (top) of the fin material (2) remains non-corrugated as the first corrugated pattern (4) is formed along the first edge (bottom) of the fin material (2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725